DETAILED ACTION

1.	This is a non-final action on the merits of application 16/768,239.

2.	Claims 1 and 8-25 are pending.

3.	Claims 2-7 are canceled.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 8-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Poldervaart (US 6,216,628), and further in view of Williams (US 6,435,124).
6.	As per claim 1, Poldervaart discloses a mooring system, comprising: a floating vessel having a bow mooring system and a stern mooring system, characterized in that: the bow mooring system comprises: a pair of first bow mooring elements 12 connected at first ends to a bow portion of the floating vessel; a pair of second bow mooring elements 11 configured at first ends for connection to a seabed below a water surface; [see fig. 7]. He does not disclose the restrictor member which is shown by Williams in fig. 2 [20] Thus it would be obvious for one of ordinary skill in the art to have combined the disclosures to attain a bow restrictor member connected between second ends of 
7.	As per claims 8-9, Poldervaart discloses wherein the pair of second bow mooring elements and/or second stern mooring line sets elements comprise a first section comprising synthetic fiber ropes and a second section comprising chains that extend to the seabed or the pair of first bow mooring  elements and/or pair of first stern mooring elements comprise chains. See col. 2 line 10, wherein he discloses you can use a combination of mooring items. Thus it would be obvious to one of ordinary skill in the art to use said combination to moor a vessel since it is well known to do so in the art.
8. 	As per claim 12-13, Poldervaart discloses the aforementioned limitations of  claim 1, he does not disclose wherein the bow restrictor member and the stern restrictor member each comprise an inelastic member and the pairs of first and second bow mooring elements are connected to the bow restrictor member at opposite ends of the bow restrictor member. Williams discloses the limitations in fig. 2. Thus would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain restraining means.

10.	As per claim 15, Williams discloses wherein the bow restrictor member and the stern restrictor member each comprises one or more chains or ropes which are attached in fig. 2.
11.	Claims 16-19 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poldervaart (US 6,216,628), and further in view of Williams            (US 6,435,124) and Poldervaart (US 2008/0006196 (‘196)).
12.	As per claim 16, it is substantially similar to claim 1, except for the mooring element being moored to the seabed they are moored to another vessel. Poldervaart and Williams discloses all the same limitations in claim 16 except the above stated limitation which is disclosed by Poldervaart ‘196 in figs. 5-8. Thus it would have been of ordinary skill in the art to have combined the disclosures to attain the said configuration to moor to another vessel at sea.
13.	As per claim 17, Poldervaart ‘196 disclose in fig. 1 [0023] that the first floating vessel is a Floating Storage (and Regasification) Unit (FS(R) U) ship, and the second floating vessel is a liquefied natural gas (LNG) carrier.
14.	As per claim 18-19, Poldervaart discloses wherein the pair of second bow mooring elements and/or second stern mooring line sets elements comprise a first section comprising synthetic fiber ropes and a second section comprising chains that extend to the seabed or the pair of first bow mooring  elements and/or pair of first stern mooring elements comprise chains. See col. 2 line 10, wherein he discloses you can use a combination of mooring items. Thus it would be obvious to one of ordinary skill in 
15.	As per claim 22-23, Poldervaart discloses the aforementioned limitations of  claim 1, he does not disclose wherein the bow restrictor member and the stern restrictor member each comprise an inelastic member and the pairs of first and second bow mooring elements are connected to the bow restrictor member at opposite ends of the bow restrictor member. Williams discloses the limitations in fig. 2. Thus would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain restraining means. 
16.	As per claim 24, Poldervaart discloses, Williams discloses wherein the bow restrictor member and the stern restrictor member each comprise a stiff member 20.
17.	As per claim 25, Williams discloses wherein the bow restrictor member and the stern restrictor member each comprises one or more chains or ropes which are attached in fig. 2.

Allowable Subject Matter
18.	Claims 10-11 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOVON E HAYES/Examiner, Art Unit 3617